Citation Nr: 0332909	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-15 149 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a left side injury.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

This matter was previously before the Board and denied in 
February 2000 and September 2002 decisions.  The veteran 
appealed the decisions to the United States Court of Appeals 
for Veterans Claims (Court).  In Orders dated January 2001 
and June 2003, the Court vacated the Board's decisions, and 
remanded the matter to the Board for actions consistent with 
the parties' Joint Motions for Remand and to Stay Proceedings 
(Joint Motion).  

When this matter was initially returned to the Board, it was 
noted that the record contained prior statements from the 
veteran in which he requested a hearing before a member of 
the Board.  In July 2002, the Board sent the veteran a letter 
indicating that he was scheduled for a hearing at the Board 
in September 2002.  Later in July 2002, the veteran and his 
representative contacted the Board and requested that the 
hearing request be withdrawn, and that the Board proceed with 
adjudication of the appeal.  38 C.F.R. § 20.702(e)(2001). 

The second time the Court remanded to the Board, it was noted 
that Board failed to sufficiently articulate its reasons and 
bases for the findings that the appellant was properly 
notified of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).


REMAND

Service medical records show that the veteran was treated in 
January 1981 for chondromalacia of both knees.  The veteran's 
enlistment physical dated October 1980 shows that the veteran 
had flat feet upon enlistment.  

The veteran has not had a VA examination to determine the 
etiology of his bilateral chondromalacia of the knees for 
which he sought treatment in service in 1981.  The veteran 
has also not had a VA examination to determine if his pre-
existing flat feet had worsened in service beyond the natural 
disease process.  Under these circumstances, the veteran is 
entitled to VA examinations under the provisions of 
38 U.S.C.A. § 5103A(d).  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of his bilateral 
knee disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of the knees that the 
veteran has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disorder is the result of 
any disease or injury in service.  A 
complete rationale for the opinion must 
be provided.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of his flat foot 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner is requested 
to comment on whether it is at least as 
likely as not that the flat foot disorder 
increased in severity during his military 
service, and, if so, whether such 
increase in severity was beyond the 
natural progress of the disorder. 

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




